Citation Nr: 0948936	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-27 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to October 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Veteran testified at a Decision 
Review Officer (DRO) hearing at the RO in May 2007.  The 
Board notes that hearing loss of the left ear is not service-
connected.


FINDINGS OF FACT

The Veteran has Level II hearing acuity in the right ear and 
is assigned Level I hearing acuity for the non-service 
connected left ear.  

CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A June 2006 letter 
from the RO generally explained what the evidence needed to 
show to substantiate the claim.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the Veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  The letter also provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Although the Veteran was not specifically provided a notice 
letter in complete conformity with the holding in See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Board finds that he was not prejudiced by this omission.  
As explained below, application of the rating schedule to a 
Veteran's hearing loss is accomplished by a mechanical 
application of the regulatory provisions.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (observing in the context of 
the evaluation of service- connected hearing loss that the 
specified clinical test results as set forth in the 
applicable diagnostic criteria mandate a mechanical 
application of the test data to the Schedule).  Consequently, 
as the record (See e.g. the May 2007 DRO hearing transcript) 
shows that the Veteran was generally aware that the rating 
assigned for his hearing loss would be based on the results 
of hearing testing, there is no basis for finding that any 
more specified notice would have resulted in the submission 
or identification of any additional evidence pertinent to the 
assigned rating.   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the Veteran was provided 
with a VA audiological examination in June 2006.  The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

In a June 2006 letter the Veteran's wife indicated that the 
Veteran could no longer hear her a significant amount of the 
time resulting in frequent miscommunication.  He also could 
not hear his granddaughter without assistance from his wife 
on a regular basis.  It was the Veteran's wife's opinion that 
the hearing loss was a serious and significant disability 
creating hardship in his personal and professional life.  

On June 2006 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 5
20
95
95
LEFT
0
5
10
20

The average puretone thresholds were 54 decibels, right ear, 
and 9 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 84 percent in the right ear and 96 
percent in the left ear.  The diagnoses were profound 
sensorineural hearing loss in the right ear for the 
frequencies from 3,000 to 4,000 hertz and hearing sensitivity 
within normal limits in the frequencies from 500 to 4000 
hertz in the left ear.  

At his May 2007 DRO hearing the Veteran indicated that he had 
great difficulty hearing his granddaughter.  He also could 
not hear the phone in his right ear.  Additionally, he was 
informed by the June 2006 audiologist that a hearing aid 
would not help his hearing loss in the right ear.  The 
Veteran noted that he just wanted whatever compensation VA 
felt was fair to other men and women in his same situation.     

III.  Law and Regulations

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may also be derived based solely on 
puretone threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  If impaired 
hearing is service connected in only one ear (as in the 
instant case), in order to determine the percentage 
evaluation from Table VII, the non-service connected ear will 
be assigned a Roman numeral designation for hearing 
impairment of I subject to the provisions of 38 C.F.R. 
§ 3.383.  38 C.F.R. § 4.85(f).    Ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  
The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's hearing has not varied significantly during the 
appeal period.  

IV.  Analysis

Mechanical application of the Rating Schedule to the most 
recent VA audiometry in June 2006 results in a noncompensable 
rating.  The average puretone threshold for the Veteran's 
right ear was 54 decibels and right ear speech recognition 
was 84 percent.  Under 38 C.F.R. § 4.85, Table VI, such 
hearing acuity is characterized as Level II.  As the 
Veteran's left ear is not service connected, and the 
provisions of 38 C.F.R. § 3.383 are not applicable (as the 
Veteran's left ear hearing was found to be essentially 
normal), the hearing acuity in that ear is characterized as 
Level I.  Under 38 C.F.R. § 4.85, Table VII, where there is 
Level II hearing in the poorer ear and Level I hearing in the 
better ear, a 0 percent rating is to be assigned (under Code 
6100).   

As an unusual pattern of hearing as defined in 38 C.F.R. 
§ 4.86 is not shown, a rating based on puretone thresholds 
alone is not warranted.   Further, as the Veteran has not 
alleged a worsening of his hearing loss since the June 2006 
evaluation, and there is no other evidence of record to 
suggest such worsening, the Board finds that the examination 
is adequate for rating purposes.
         
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted.    

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, as discussed above, the rating criteria for the 
service-connected right ear hearing loss reasonably describe 
the Veteran's disability level and symptomatology. Thus, as 
the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required. Id.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.    




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


